PER CURIAM.
Under the peculiar circumstances of this case,, the questions relating to defendant’s negligence and to plaintiff’s contributory negligence were questions for the jury, and they were submitted under instructions which substantially guarded the rights of the defendant. The exception taken to the refusal to charge in the very language of the request is unavailable, in view of a proposition charged elsewhere and the charge considered as a whole; and what passed between the trial judge and the counsel for the defendant, toward the close of the examination of the motoman when recalled, is not, under all the circumstances disclosed by the record, of sufficient importance; to call for a reversal. Judgment and order affirmed, with costs.